Exhibit 10.6

NON-TRANSFER AGREEMENT

THIS NON-TRANSFER AGREEMENT (this “Agreement”) is made and entered into as of
December 9, 2013, by and between Breitling Oil and Gas Corporation, a Texas
corporation (“O&G”), and Breitling Royalties Corporation, a Texas corporation
(“Royalties” and, collectively with O&G, “Stockholder”), and Bering Exploration,
Inc., a Nevada corporation (the “Company”).

RECITALS

A. Effective December 9, 2013, the Company and Stockholder entered into an Asset
Purchase Agreement (the “Asset Purchase Agreement”), which provides for the
acquisition by the Company of all of the assets of Breitling (the “Acquisition”)
in exchange for common stock, par value $0.001 per share, of the Company (the
“Company Common Stock”), as set forth in the Asset Purchase Agreement.

B. As of the date hereof, Stockholder Beneficially Owns (as defined below) a
number of Shares (as defined below).

C. It is a condition precedent to the closing of the Acquisition that the
Stockholder agree to restrict the transfer or disposition of its Shares as
provided in this Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Certain Definitions. Capitalized terms not defined herein and defined in the
Asset Purchase Agreement shall have the meanings ascribed to them in the Asset
Purchase Agreement. For purposes of this Agreement:

(a) A Person shall be deemed to “Beneficially Own” a security if such Person has
“beneficial ownership” of such security as determined pursuant to Rule 13d-3
under the Securities Exchange Act of 1934, as amended.

(b) “Constructive Sale” means, with respect to any security, a short sale or
entering into or acquiring an offsetting derivative contract with respect to
such security, entering into or acquiring a futures or forward contract to
deliver such security or entering into any other hedging or other derivative
transaction that has the effect of materially changing the economic benefits and
risks of ownership of such security.

(c) “Expiration Date” means fifteen months after the Closing Date.

(d) “Options” means: (i) all securities Beneficially Owned by Stockholder as of
the date of this Agreement that are convertible into, or exercisable or
exchangeable for, shares of capital stock of the Company, including, without
limitation, options, warrants and other rights to acquire shares of Company
Common Stock or other shares of capital stock of the Company; and (ii) all
securities of which Stockholder acquires Beneficial Ownership during the period
from the date of this Agreement through and including the Expiration Date that
are convertible into, or exercisable or exchangeable for, shares of capital
stock of the Company, including, without limitation, options, warrants and other
rights to acquire shares of Company Common Stock or other shares of capital
stock of the Company.



--------------------------------------------------------------------------------

(e) “Person” means any (i) individual, (ii) corporation, limited liability
company, partnership, limited partnership or other entity, or (iii) Governmental
Authority.

(f) “Shares” means: all shares of capital stock of the Company of which
Stockholder has or acquires Beneficial Ownership during the period from the date
of this Agreement through and including the Expiration Date, including, without
limitation, in each case, shares issued upon the conversion, exercise or
exchange of Options.

(g) “Transfer” means, with respect to any security, the direct or indirect
(i) assignment, sale, transfer, tender, pledge, hypothecation, placement in
voting trust, Constructive Sale or other disposition of such security (excluding
transfers by testamentary or intestate succession), of any right, title or
interest in such security (including, without limitation, any right or power to
vote to which the holder thereof may be entitled, whether such right or power is
granted by proxy or otherwise) or of the record or beneficial ownership of such
security, or (ii) offer to make any such sale, transfer, tender, pledge,
hypothecation, placement in voting trust, Constructive Sale or other
disposition, and each agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing, in each case, excluding any
(1) Transfer pursuant to a court order and (2) such actions pursuant to which
Stockholder maintains all voting rights with respect to such security.

2. No Transfer of Shares or Options. Stockholder agrees that, at all times
during the period beginning on the date hereof and ending on and excluding the
Expiration Date, Stockholder shall not Transfer (or cause or permit any Transfer
of) any Shares or Options, or make any agreement relating thereto, in each case,
without the prior written consent of the Company. Notwithstanding the foregoing,
Stockholder may Transfer Shares to (a) any shareholder of Stockholder, (b) any
affiliate of such Stockholder or shareholder of such Stockholder, (c) any
parent, child, grandchild, niece, nephew or sibling of a shareholder of such
Stockholder or affiliate of such Stockholder, (d) or employee of the Company,
such Stockholder or any affiliate of such Stockholder, provided, in each case
that such transferee enters into an agreement with Company limiting the Transfer
of such Shares to that same extent that such Transfers are limited hereunder.
Stockholder agrees that any Transfer in violation of this Agreement shall be
void ab initio and of no force or effect. Stockholder hereby agrees with, and
covenants to, the Company that Stockholder shall not request that the Company
register the Transfer (book entry or otherwise) of any certificate or
uncertificated interest representing any of its Shares, unless such Transfer is
made in compliance with this Agreement.

3. Representations, Warranties and Covenants of Stockholder. Stockholder hereby
represents, warrants and covenants to the Company as follows:

(a) Stockholder has the sole, full right, power and authority to dispose, vote
or direct the voting of Stockholder’s Shares with no limitations, qualifications
or restrictions on such rights, subject to applicable securities laws and the
terms of this Agreement.

 

2



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement by Stockholder does not, and
Stockholder’s performance of its obligations under this Agreement will not,
conflict with or violate or require any consent, approval or notice under, any
order, decree, judgment, statute, law, rule, regulation or agreement applicable
to Stockholder or by which Stockholder or any of Stockholder’s properties or
assets, including, without limitation, the Shares and Options, is bound.

(c) Stockholder has the sole, full right, power and authority to make, enter
into and carry out the terms of this Agreement with respect to all of its Shares
without limitation, qualification or restriction on such power and authority.
This Agreement has been duly executed and delivered by Stockholder and
constitutes a legal, valid and binding agreement of Stockholder, enforceable in
accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(d) Stockholder is not a party to, and the Shares are not subject to or bound in
any manner by, any contract or agreement relating to the Shares that would
require Stockholder to Transfer the Shares in violation of this Agreement.

4. Additional Documents. Stockholder and the Company hereby covenant and agree
to execute and deliver any additional documents and take such further actions as
may be reasonably necessary or desirable, in the reasonable opinion of the
Company, to carry out the purposes and intent of this Agreement.

5. Consents and Waivers. Stockholder further consents to the Company placing a
stop transfer order on the Shares with its transfer agent(s), which stop
transfer order shall, until otherwise requested by the Company, remain in effect
until the Expiration Date.

6. Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Date.

7. Legending of Shares. Stockholder agrees that certificates evidencing the
Shares issued to Stockholder may bear the following legend:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN NON-TRANSFER AGREEMENT, DATED AS
OF DECEMBER 9, 2013, BY AND AMONG BERING ENERGY, INC. AND THE STOCKHOLDER SET
FORTH THEREIN. ANY TRANSFER OF SUCH SHARES OF COMMON STOCK IN VIOLATION OF THE
TERMS AND PROVISIONS OF SUCH NON-TRANSFER AGREEMENT SHALL BE NULL AND VOID AND
HAVE NO FORCE OR EFFECT WHATSOEVER.

The Company may place (or to cause each transfer agent for securities of the
Company (including the Common Stock) to place) the above-referenced legend on
any and all certificates evidencing any Shares. Subject to the terms of
Section 2 hereof, Stockholder agrees that it shall not Transfer any Shares (to
the extent any Transfer is permitted under this Agreement) without first having
the aforementioned legend affixed to the certificates representing the Shares.
In the event any Shares are held in any nominee account, Stockholder consents to
the Company notifying such nominee holder of this Agreement and terms hereof,
and providing a copy of this Agreement to such nominee holder.

 

3



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Waiver. No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. A party hereto shall not be deemed to have waived any claim arising out
of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such party; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally or by courier service, (ii) on the date of confirmation of receipt
(or the first business day following such receipt if the date is not a business
day) if sent via facsimile (receipt confirmed), or (iii) on the date of
confirmation of receipt (or the first business day following such receipt if the
date is not a business day) if delivered by a nationally recognized courier
service. All notices hereunder shall be delivered to the parties at the
following addresses or facsimile numbers (or pursuant to such other instructions
as may be designated in writing by the party to receive such notice):

 

  (i) if to Stockholder, to:

Breitling Oil and Gas Corporation

1910 Pacific Avenue, 7th Floor

Dallas, Texas 75201

Attention: Chris Faulkner, Chief Executive Officer

 

  (ii) if to Company, to:

Bering Exploration, Inc.

1910 Pacific Avenue, 7th Floor

Dallas, Texas 75201

Attention: Chris Faulkner, Chief Executive Officer

With copies (which shall not constitute notice) to each of:

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention: Bill Nelson

 

4



--------------------------------------------------------------------------------

(c) Headings. All captions and section headings used in this Agreement are for
convenience only and do not form a part of this Agreement.

(d) Counterparts. This Agreement may be executed in two counterparts, and via
facsimile, all of which shall be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties or to a person designated in writing
by the parties to accept and confirm the execution and delivery of this
Agreement, it being understood that all parties need not sign the same
counterpart.

(e) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. This Agreement may not be changed or
modified, except by an agreement in writing specifically referencing this
Agreement and executed by the Company and Stockholder; provided, however, that
the Company’s obligations hereunder may not be changed or modified without the
written consent of the Company.

(f) Severability. In the event that any provision of this Agreement, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

(g) Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of the courts of Dallas County in the State of Texas in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon them in any
manner authorized by the laws of the State of Texas for such persons and waives
and covenants not to assert or plead any objection which they might otherwise
have to such jurisdiction, venue and such process.

(h) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(i) Remedies. The parties acknowledge that the Company will be irreparably
harmed and that there will be no adequate remedy at law in the event of a
violation or breach of any of the terms of this Agreement. Therefore, it is
agreed that, in addition to any other remedies that may be available to the
Company upon any such violation or breach, the Company shall have the right to
enforce the terms hereof by specific performance, injunctive relief or by any
other means available to the Company at law or in equity, and that Stockholder
waives the posting of any bond or security in connection with any proceedings
related thereto. All rights, powers and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by the Company shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by the Company.

 

5



--------------------------------------------------------------------------------

(j) Binding Effect; No Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without the prior written consent of the other parties. Any purported
assignment in violation of this Section 8(j) shall be void.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

BREITLING OIL AND GAS CORPORATION By:   /s/ Chris Faulkner Chris Faulkner,
President BREITLING ROYALTIES CORPORATION By:   /s/ Chris Faulkner Chris
Faulkner, President BERING EXPLORATION, INC. By:   /s/ J. Leonard Ivins J.
Leonard Ivins, Chief Executive Officer

SIGNATURE PAGE FOR NON-TRANSFER AGREEMENT FOR

BREITLING OIL AND GAS CORPORATION AND BREITLING ROYALTIES CORPORATION